Citation Nr: 1500819	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-23 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for gout.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to March 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes the October 2014 Appellant's Brief from the Veteran's representative.  This document has been associated with the Veteran's claims file.  The VBMS does not contain any additional evidence.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

A new VA examination is warranted to assess the current level of severity of the Veteran's service-connected gout.  In this regard, the Veteran underwent examination testing for the service-connected gout most recently in February 2011.  According to the report, the Veteran's gout was deemed an inactive process, and there was no evidence of assistive devices being used.  Since that time, the Veteran has implied that his service-connected gout has worsened.  In his July 2012 VA Form 9, the Veteran stated that his "gout attack" as progressively gotten worse from 2008 to the present, with excruciating pain.  He further added that he now utilizes crutches each time an attack occurs.  Additionally, the Veteran's representative asserted in the October 2014 Appellant's Brief that medical evidence shows the Veteran suffers from more than three incapacitating exacerbations per year.  See the October 2014 Appellant's Brief.  Given that nearly four years have passed since the 2011 examination, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's disability.  Since the case is being remanded, any recent treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records from the VA San Diego Healthcare System, dated since April 2008; private treatment records from Scripps Clinic Medical Group, Inc., dated since February 2012; and private treatment records from Kaiser Permanente, dated since December 2008.  

2.  After all available records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected gout.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be used for this purpose. 

The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford him an opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

